Citation Nr: 1013833	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to 
service-connected sarcoidosis of the pulmonary lymph nodes 
and tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from May 1942 to February 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Veteran lives 
in Florida, so the RO in St. Petersburg is the governing 
jurisdiction, and that office forwarded the appeal to the 
Board.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2009, the Board remanded this case the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  Regrettably, since still further development 
of the claim is required, the Board is again remanding the 
claim to the RO via the AMC.


REMAND

The Board previously remanded this case in June 2009 because 
the Veteran had indicated additional medical treatment 
records - from private doctors as well as VA medical 
centers, were not on file and therefore needed to be obtained 
before deciding his appeal since they are relevant.  See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them).  See also 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's (AOJ's)] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.").  See, too, Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of the existence of these 
additional VA treatment records).

Additional VA treatment records were obtained on remand 
dating up to August 2009.  Also on remand, in August 2009, 
the AMC's remand and rating development team at the RO in 
Huntington, West Virginia, sent the Veteran a letter 
requesting he provide the names and addresses of all non-VA 
health care providers that had treated him for asthma since 
2007, including St. Vincent's Medical Center, the facility he 
had identified in his November 2007 Statement in Support of 
Claim (VA Form 21-4138).  But there was no response to this 
request, either from the Veteran personally or his 
representative acting on his behalf.  The Veteran 
did indicate, however, in his January 2010 response to the 
supplemental statement of the case (SSOC) issued earlier that 
same month, that he had no other information or evidence to 
submit.  He therefore asked that the AMC return his case to 
the Board for further appellate consideration as soon as 
possible.  So as no additional evidence appears forthcoming, 
including these private treatment records mentioned, the 
Board is satisfied there was substantial compliance with this 
June 2009 remand directive.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

That said, the Veteran claims he has developed asthma as a 
result of his already service-connected sarcoidosis of the 
pulmonary lymph nodes and because of tuberculosis.  See 
C.F.R. § 3.310(a) and (b) (2009) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (indicating service connection is 
permissible on this secondary basis for disability that his 
proximately due to, the result of, or chronically aggravated 
by a service-connected condition).  



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The report of the Veteran's March 2006 VA Compensation and 
Pension Exam expressly ruled out asthma as a then current 
respiratory condition.  However, his more recently obtained 
VA treatment records include asthma among his current 
diagnoses.  So there is competent medical evidence he has 
this claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); and Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it, and that, without this minimum 
level of proof, there can be no valid claim).

Consequently, resolution of this claim for asthma turns on 
whether this condition is attributable to the Veteran's 
military service - and especially secondary to his service-
connected sarcoidosis of the pulmonary lymph nodes as he 
asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Service connection is in effect for sarcoidosis of the 
pulmonary lymph nodes, but not for tuberculosis, so the 
Veteran's asthma can only be service connected on this 
alleged secondary basis if it shown the sarcoidosis of his 
pulmonary lymph nodes either caused or aggravated his asthma.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. 
App. 148, 158 (1998) (collectively indicating that medical 
nexus evidence is needed to establish this cause-and-effect 
correlation).

A June 2006 VA treatment record indicates the Veteran's 
counselor contacted the local VA medical facility where he 
receives medical treatment and inquired as to whether his 
asthma could be related to his service-connected sarcoidosis.  
In response, a VA physician estimated that "[a]bout 20% of 
patients with sarcoid also have restrictive airways disease, 
otherwise known as asthma."  Although this VA physician goes 
on to reiterate the findings of the March 2006 VA C&P Exam, 
specifically ruling out asthma as a then current condition, 
the additional VA treatment records since obtained, as 
mentioned, list asthma as one of the Veteran's current 
diagnoses.  So this note serves as competent medical evidence 
in support of the Veteran's claim - specifically by 
suggesting his currently diagnosed asthma may be 
etiologically related to his service-connected sarcoidosis.  
But this VA physician's opinion only raises this possibility 
- and, indeed, in terms of a relatively low percentage 
(noting this linkage is true in about 20% of patients, 
in turn meaning it is not true in about the remaining 80% 
percent of patients).  So this VA physician's estimation of 
the incidence of patients that have sarcoidosis who also have 
asthma is not sufficiently definitive to suggest this is 
indeed the situation in this particular instance.  Cf. 
Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 
11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 
(1998) (wherein the Court collectively held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion).  See also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (indicating medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.).  See, too, Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

Since, however, this VA physician's opinion does at least 
suggest a possible correlation between the Veteran's service-
connected sarcoidosis and his asthma, the Veteran needs to 
undergo another VA C&P Exam for additional medical comment 
concerning this purported relationship between these two 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for asthma is again REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for another VA 
C&P Exam, first to confirm he has asthma.  
If it is confirmed that he does, then a 
medical nexus opinion also is needed as to 
the likelihood (very likely, as likely as 
not, or unlikely) that the already 
service-connected sarcoidosis of his 
pulmonary lymph nodes either caused or 
chronically aggravated his asthma.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for review of the 
pertinent medical and other history.

The Veteran is hereby advised that failure 
to report for this examination, without 
good cause, may have detrimental 
consequences on this pending claim for 
service connection.  See 38 C.F.R. § 
3.655.

2.  Then readjudicate the claim in light 
of all additional evidence obtained.  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


